Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The last rejection in the Office action of 11-30-20 citing Kavanagh was intended to cite Grubbs (US 2017/0018801) as evidenced by Kavanagh. Grubbs has been overcome by applicants’ amendment.
The following is an examiner’s statement of reasons for allowance: Applicants amendment has overcome all rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The search has been extended to encompass all species encompassed by the allowed claims and hence the election of species is moot.
The reference on applicants latest IDS has not been considered since it has not been submitted with a 1.17(p) fee. Applicants are reminded that the date of submission of any corrected IDS for purposes of the timing requirements of MPEP 609.04(b) is that of the corrected IDS.
JCM
3-2-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765